Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 05/07/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 10/27/2020 is a has PRO 62/948,072 12/13/2019
This application has PRO 62/931,534 11/06/2019 are acknowledged.
Drawings
3.  	The drawings were received on 10/27/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 10/27/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 15 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20210297215 A1 DA et al. (Hereinafter “DA).
 	As per claim 15, DA teaches a base station comprising (fig. 4, base station): a transmitter configured to communicate with a first receiver ( para [0183-0188], fig. 11b, base station is communicating with mobile station ); and one or more processors configured to generate a first muting configuration(para [0183-0188], fig. 11b, base station is configured to the generate muting configuration ), the first muting configuration defining when communications of a first type with the first receiver are to be paused, when the communications of the first type with the first receiver are to be permitted, when communications of a second type with the first receiver are to be paused(para [0183-0188], fig. 11b,c generates muting configuration in which a period for muting is configured and in another duration of another second muting is configured), and when the communications of the second type with the first receiver are to be permitted, operate the transmitter to transmit the first muting configuration to the first receiver, generate a data packet configured as a communication of the first type(para [0183-0188], fig. 11b,c , para [0183-0188], fig. 11b,c generates muting configuration in which a period for muting is configured and in another duration of another second muting is configured), and operate the transmitter to transmit the data packet to the first receiver when the first muting configuration indicates that the communications of the first type are permitted with the first receiver(para [0183-0188], fig. 11b,c  operating to transmit the data when there is no muting configured for the particular period between base station and mobile station).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  1-3, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150249736 A1 to Johnston et al (hereinafter Johnston) further view of US PG Pub US 20210297215 A1 to DA et al (hereinafter DA).
 	As per claim 1, Johnston teaches an electronic device for wireless communication comprising: and one or more processors communicatively coupled to the radio frequency communication circuitry and configured to operate the radio frequency communication circuitry to receive a first muting configuration defining when communications of a first type are to be paused and when the communications of the first type are to be permitted(para [[[0048] ] , configurated to receive a first muting configuration defining when communications of a first type are to be block and when the communications of the first type are to be permitted   ), generate the communication configuration based at least in part on the first muting configuration(para [0047] , generate a communication configuration based on the information received, and performs the operation based on the input), and operate the radio frequency communication circuitry to transmit or receive a data packet according to the communication configuration (para [0047] , circuitry to transmit or receive a data packet according to the communication configuration received from the transmitter). 
  	DA teaches radio frequency communication circuitry configured to communicate with a base station according to a communication configuration (para [[0159]] , base station is sending the mapped PRS on the PRS block (or PRS resource set) determined to be unmuted and mutes the PRS to the user device) ;
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Johnston by radio frequency communication circuitry configured to communicate with a base station according to a communication configuration as suggested by DA, this modification would benefit   Johnston  for efficient noise free data transmission mechanism in a mobile communication system.
	As per claim 2, Johnston, DA teaches the electronic device of claim 1, DA teaches wherein the communications of the first type correspond to communications between a service of a radio frequency network and the one or more processors (para [0098] , communication of the type depends on service and processors).
	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 3, Johnston, DA teaches the electronic device of claim 1, wherein the first muting configuration comprises muting durations having a different muting duration than a previously used muting duration(para [0030] , muting duration changes based on the configuration).
 	As per claim 10, Johnston, DA teaches the electronic device of claim 1, DA teaches comprising a housing to enclose the one or more processors, the radio frequency communication circuitry, input devices, and a memory, wherein the one or more processors are configured to operate the radio frequency communication circuitry to receive the first muting configuration via a radio resource control (RRC) reconfiguration operation, medium access control (MAC) control element (CE), physical layer signaling, or any combination thereof, and to store the first muting configuration in the memory(para [0112] , base station or mobile station uses mac layer device and processors for communication and programs are stored in memory).
 	Examiner supplies the same rationale as supplied in claim 1.
 	As per claim 12, Johnston teaches a method for wireless communications between a base station and user equipment, comprising: receiving, via one or more processors, a first muting configuration from the base station using a radio frequency network, the first muting configuration defining when communications of a first type are to be paused and when communications of a second type are to be paused (para [0048] , configurated to receive a first muting configuration defining when communications of a first type are to be block and when the communications of the first type are to be permitted); generating, via the one or more processors, a communication configuration based at least in part on the first muting configuration(para [0047] , generate a communication configuration based on the information received, and performs the operation based on the input),; and communicating a data packet according to the communication configuration((para [0047] , circuitry to transmit or receive a data packet according to the communication configuration received from the transmitter). 
  	DA teaches radio frequency communication circuitry configured to communicate with a base station according to a communication configuration (para [[0159]] , base station is sending the mapped PRS on the PRS block (or PRS resource set) determined to be unmuted and mutes the PRS to the user device) ;
 	Examiner supplies the same rationale as supplied in claim 1.
	Claim(s)  6-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Johnston , DA further view of US PG Pub US 20150133185 A1 to CHEN et al (hereinafter CHEN).
	As per claim 6, Johnston , DA teaches the electronic device of claim 1, CHEN teaches wherein the communications of the first type and the communications of a second type are transmitted or received on overlapping frequency bands (para [0074], communication are e are transmitted or received on overlapping frequency bands).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Johnston by wherein the communications of the first type and the communications of a second type are transmitted or received on overlapping frequency bands as suggested by DA, this modification would benefit   Johnston for to mitigate radio frequency interference among components and to optimize performance of the multiple wireless subsystems.
	As per claim 7, Johnston , DA teaches the electronic device of claim 6, CHEN teaches wherein the communications of the second type correspond to a frequency band comprising frequencies between 3 gigahertz (GHz) and 11 GHz( para [0074],, second wireless subsystem operates in accordance with a wireless local area network (WLAN) protocol, e.g., an 802.11 Wi-Fi protocol, that uses either a 2.4 GHz frequency band or a 5.0 GHz frequency band). US 20150133185 A1
 	Examiner supplies the same rationale as supplied in claim 6.
	As per claim 8, Johnston , DA teaches the electronic device of claim 6, CHEN teaches wherein the first muting configuration indicates when the one or more processors are to use the radio frequency communication circuitry to communicate using the communications of the first type and when the one or more processors use the radio frequency communication circuitry to communicate using the communications of the second type(para [0074] ] , processors use the radio frequency communication circuitry to communicate using the communications of the second ).
	Examiner supplies the same rationale as supplied in claim 6.
	As per claim 9, Johnston , DA teaches the electronic device of claim 8, CHEN teaches wherein the communications of the second type correspond to an ultra-wideband service associated with the one or more processors(para [0074], configured to transmit over gigabits associated with more than one processors.).
	Examiner supplies the same rationale as supplied in claim 6.
 	As per claim 13, Johnston, DA teaches the method of claim 12, CHEN comprising: determining, via the one or more processors, a current time; applying, via the one or more processors, the current time to the communication configuration (para [0047],0; and determining, via the one or more processors, to transmit or receive a communication of the first type in response to applying the current time to the communication configuration, wherein the communications of the first type correspond to a service of the radio frequency network, and wherein the communications of the second type correspond to one or more ultra-wideband services of an electronic device( para   [0047] , transmit or receive a communication of the first type in response to applying the current time to the communication configuration, wherein the communications of the first type correspond to a service of the radio frequency network, and wherein the communications of the second type correspond to one or more ultra-wideband services of an electronic device).
 	Examiner supplies the same rationale as supplied in claim 6.
	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Johnston , DA further view of US PG Pub US 20190373666 A1 to Khan et al (hereinafter Khan).
	As per claim 11, Johnston , DA the electronic device of claim 1, Khan teaches wherein the communications of the first type correspond to a frequency band comprising frequencies between 7 gigahertz (GHz) and 25 GHz(para [0058], communication comprise  frequency 7 Ghz).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Johnston by wherein the communications of the first type correspond to a frequency band comprising frequencies between 7 gigahertz (GHz) and 25 GHz as suggested by Khan, this modification would benefit   Johnston for to reduce the latency negatively affecting the network capacity and performance.
	Claim(s)  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US   DA further view of US PG Pub US 20150133185 A1 to CHEN et al (hereinafter CHEN).
	As per claim 17, DA teaches the base station of claim 15, CHEN teaches wherein the one or more processors are configured to operate the transmitter to transmit the data packet on a frequency band at least partially overlapping to a frequency band used for the communications of the second type((para [0074], communication are e are transmitted or received on overlapping frequency bands). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of DA by wherein the communications of the first type and the communications of a second type are transmitted or received on overlapping frequency bands as suggested by CHEN, this modification would benefit   DA for to mitigate radio frequency interference among components and to optimize performance of the multiple wireless subsystems.
Allowable Subject Matter
Claim 4-5, 14, 16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20160037542 A1; US Patent Publication US 20170124860 A1,   US Patent Publication US 20170033891 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467